Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed March 9, 2021.

3.	Claims 1, 3-6, and 13-20 have been amended.

4.	Claims 1 and 3-20 have been examined and are pending with this action.



Allowable Subject Matter
5.	Claims 1 and 3-20 are allowable over prior art of record in light of the arguments presented in the Amendment filed March 9, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “monitor telemetry data associated with a plurality of services provided in an edge network; identify, for each of the plurality of services and as a function of the associated telemetry data, one or more service telemetry patterns; generate a machine learning model to identify a first service telemetry pattern of change associated with a sensor data; predict a second service telemetry pattern based on the generated machine learning model; generate a profile including the first and second service telemetry patterns; evaluate, for one of the plurality of services, the monitored telemetry data for a change in activity relative to the first and second service telemetry patterns; and upon a determination that the change in activity is detected, perform an action responsive to the change” as recited in independent claims 1,16, and 20.
None of the cited references explicitly teach, alone or in combination a device to “generate a machine learning model to identify a first service telemetry pattern of change associated with a sensor data; predict a second service telemetry pattern based on the generated machine learning model; generate a profile including the first and second service telemetry patterns; and evaluate, for one of the plurality of services, the monitored telemetry data for a change in activity relative to the first and second service telemetry patterns” as recited in the amended claim language.
For at least these reasons above, claims 1 and 3-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 17, 2021